 Case 2:19-cv-01630-PSG-JPR Document 130 Filed 11/25/20 Page 1 of 6 Page ID #:1897




 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     ABRAHAM C. MELTZER
 4   Assistant United States Attorney
     Deputy Chief, Civil Fraud Section
 5   LISA A. PALOMBO
     Assistant United States Attorney
 6   California State Bar No. 169119
           Room 7516, Federal Building
 7         300 N. Los Angeles Street
           Los Angeles, California 90012
 8         Tel: (213) 894-4042
           Fax: (213) 894-7819
 9         Email: Lisa.Palombo@usdoj.gov
     Attorneys for the
10   United States of America
11                          UNITED STATES DISTRICT COURT
12                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                WESTERN DIVISION
14 UNITED STATES OF AMERICA ex rel.         No. CV 19-01630 PSG (JPRx)
   MALOU TUTANES-LUSTER,
15                                          [PROPOSED] MODIFIED STIPULATED
                                            PROTECTIVE ORDER
16             Plaintiff,
17                                          [LODGED HEREWITH: STIPULATON
               v.                            TO MODIFY STIPULATED
18                                           PROTECTIVE ORDER]
     BROKER SOLUTIONS, INC. d/b/a NEW
19
     AMERICAN FUNDING,                      Magistrate Judge:
20                                          Hon. Jean P. Rosenbluth
               Defendant.
21
22
23
24
25
26
27
28
 Case 2:19-cv-01630-PSG-JPR Document 130 Filed 11/25/20 Page 2 of 6 Page ID #:1898




 1                                           RECITALS
 2         This Court entered the parties’ Stipulated Protective Order (“SPO”) on November
 3   19, 2019 (Dkt. 114). Paragraph 40 of the SPO provides that any party may “apply to the
 4   Court . . . for modification of this Order.” (Id., ¶407).
 5         Paragraph 4 of the SPO defines “Confidential Information” as “non-public,
 6   confidential, proprietary, or commercially-sensitive information; non-public personally
 7   identifiable information related to borrowers and/or consumers (such as individuals’
 8   Social Security numbers, credit card and bank account numbers); and/or documents or
 9   data which may constitute ‘consumer reports,’ as that term is defined in the Fair Credit
10   Reporting Act, 15 U.S.C. §§ 1681 et seq.; as well as information or tangible things that
11   qualify for protection under Federal Rule of Civil Procedure 26(c).”
12         Defendant issued a subpoena to the United States Department of Justice (“DOJ”),
13   a non-party to this action, on May 1, 2020.
14         The parties hereto agree that the Court should modify the existing SPO to permit
15   the DOJ to produce, subject to an appropriate court order, documents responsive to
16   Defendant’s subpoena under an Attorneys’ Eyes Only (“AEO”) provision that is being
17   requested by the DOJ and to which the parties have agreed.
18                                             ORDER
19         IT IS HEREBY ORDERED:
20         1.     Paragraph 4 of the SPO, which defines “Confidential Information”, shall be
21   modified specifically to include the following additional language: “When used in this
22   Order, the term ‘Confidential-AEO’ means proprietary, confidential, and competitively
23   sensitive information within the meaning of Rule 26(c)(1)(G) in the possession, custody,
24   or control of the United States concerning information subject to a protective order from
25   another case or the methods, procedures, practices, formulas, algorithms, processes, and
26   other techniques employed or utilized by Government authorities to review, approve,
27   deny, track, assess, or otherwise process mortgage lending or insurance-related
28   applications or requests, including, but not limited to, electronic submissions made
                                                   1
 Case 2:19-cv-01630-PSG-JPR Document 130 Filed 11/25/20 Page 3 of 6 Page ID #:1899




 1   through a desktop underwriting platform, the TOTAL scorecard, Federal Housing
 2   Administration (“FHA”) Connection, and other data systems used by the United States
 3   Department of Housing and Urban Development (“HUD”) or the Department of
 4   Veterans Affairs (“VA”) in insuring, guaranteeing, paying claims on, and seeking
 5   remedies concerning FHA or VA single-family mortgage loans.”
 6         2.     Paragraphs in the SPO referencing “Confidential Information,” except for
 7   Paragraph 20, shall be modified to reference “Confidential Information or Confidential-
 8   AEO Information.”
 9         3.     Paragraph 20 shall include the following additional language:
10   “Confidential-AEO Information shall be held in confidence and shall not be disclosed in
11   any manner, in any form, to any person, entity, or judicial tribunal other than:
12                 a. This Court or a court with appellate jurisdiction;

13                 b. Counsel for the parties retained in or working on this Action, including

14                     co-counsel and in-house counsel;

15                 c. Stenographic reporters engaged in such proceedings as are necessarily

16                     incident to the preparation or trial of this Action;

17                 d. Experts and consultants, as defined in Section II-9 of the SPO;

18                 e. Professional Vendors, as defined in Section II-11 of the SPO;

19                 f. The United States Government, to the extent deemed necessary by

20                     counsel for a party for the prosecution, defense, or settlement of this

21                     Action pursuant to 31 U.S.C. 3730;

22                 g. Any arbitrator, mediator, or case evaluator; and

23                 h. By order of any Court of competent jurisdiction.”

24         4.     All documents, pleadings, or transcripts of deposition testimony filed in this

25   litigation, or any appeal of this litigation, that contain or disclose the contents of the

26   Confidential-AEO Information, shall be submitted under seal pursuant to Local Rule

27   79-5 governing confidential court records.

28
                                                    2
 Case 2:19-cv-01630-PSG-JPR Document 130 Filed 11/25/20 Page 4 of 6 Page ID #:1900




 1          5.    At the conclusion of this litigation, including any appeal taken therefrom,
 2   all originals or reproductions of DOJ’s Confidential-AEO Information shall be returned
 3   to counsel for DOJ within 30 days of the deadline to appeal the termination of the action
 4   to the extent an appeal is not effectuated (“the termination of the action”). This shall not
 5   include documents that (1) have been filed with the Court; or (2) contain notations of
 6   counsel or experts/consultants, in which case they are to be destroyed within 30 days of
 7   the termination of the action.
 8          6.    Upon completion of this action, including any appeal taken therefrom,
 9   counsel for the Plaintiff and Defendant shall certify to this Court that they have
10   irretrievably destroyed all documents which contain DOJ’s Confidential-AEO
11   Information. They shall further certify that they have destroyed all copies and/or
12   duplicates, as defined by Rule 1001(4) of the Federal Rules of Evidence, they have made
13   of such documents or documents containing the DOJ’s Confidential-AEO Information.
14          7.    This Modified Stipulated Protective Order is not intended to compromise
15   the rights of any party to object to discovery pursuant to the Federal Rules of Civil
16   Procedure or any other governing authority nor is it intended to alter any burden of proof
17   regarding any assertion of privilege in this matter.
18          8.    Nothing in this Modified Stipulated Protective Order shall prohibit a party
19   or DOJ from seeking further protection of the Confidential-AEO Information by
20   stipulation among the parties, approved by the Court, or by application to the Court
21   directly.
22          9.    DOJ, which includes the United States Attorney's Office and its officers,
23   agents, employees, or attorneys, shall not bear any responsibility or liability for any
24   disclosure of any information obtained by the parties under this Modified Stipulation for
25   a Protective Order, or of any information contained in such documents.
26          10.   This Modified Stipulated Protective Order does not constitute any ruling on
27   the question of whether any particular document or category of information is properly
28   discoverable or admissible and does not constitute any ruling on any potential objection.
                                                  3
 Case 2:19-cv-01630-PSG-JPR Document 130 Filed 11/25/20 Page 5 of 6 Page ID #:1901




 1   Other than explicitly set forth herein, this Modified Stipulated Protective Order does not
 2   apply to any information or documents subject to a claim of privilege or other basis of
 3   exclusion. In addition, this Modified Stipulated Protective Order shall not serve as
 4   precedent for adopting any procedure with respect to the disclosure of any such other
 5   information.
 6         11.      Disclosure of “CONFIDENTIAL” Information to Federal Agencies and
 7   Departments: Nothing contained in this Modified Protective Order shall prevent or in
 8   any way limit or impair the right of the United States to disclose to any agency or
 9   department of the United States, or any division of any such agency or department,
10   confidential information relating to any potential violation of law or regulation, or
11   relating to any matter within that agency's jurisdiction, nor shall anything contained in
12   this Modified Protective Order prevent or in any way limit or impair the use of any such
13   confidential information by an agency in any proceeding relating to any potential
14   violation of law or regulation, or relating to any matter within that agency's jurisdiction;
15   provided, however, that the agency shall maintain the confidentiality of any confidential
16   information consistent with the terms of this Modified Protective Order.
17         12.      Further, nothing contained in this Modified Protective Order shall prevent
18   or in any way limit or impair the right of the United States to provide any document or
19   information to the Congress pursuant to a Congressional request; provided, however, that
20   the United States shall notify the Congressional entity requesting the documents that the
21   confidential information has been produced pursuant to this Modified Protective Order
22   and shall, if there are no objections interposed by the Congressional entity requesting the
23   documents, use reasonable efforts to notify the Designating Party of the Congressional
24   entity's request and the United States' response thereto.
25         13.      Further, nothing contained in this Modified Protective Order shall prevent
26   or in any way limit or impair the right of the United States to maintain Confidential
27   Information in a centralized records unit or to maintain archival materials in the United
28
                                                   4
 Case 2:19-cv-01630-PSG-JPR Document 130 Filed 11/25/20 Page 6 of 6 Page ID #:1902




 1   States Archives. Any such records that contain or constitute Protected Material shall,
 2   however, remain subject to this Modified Protective Order.
 3         14.    All other provisions of the parties’ November 19, 2019 SPO (Dkt. 114)
 4   shall remain in effect.
 5   IT IS SO ORDERED.
 6
 7           11/25/20
     Dated: __________                        /S/ Jean P. Rosenbluth
                                           ______________________________________
                                           UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5
